Exhibit 10.1




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT







THIS AMENDMENT, made and entered into as of this 26th day of June, 2009, by and
between ZBB ENERGY CORPORATION, a Wisconsin corporation (hereinafter referred to
as the “Corporation”), and ROBERT JOHN PARRY (hereinafter referred to as the
“Employee”).




WITNESSETH:




WHEREAS, the Employee and the Corporation are parties to a certain Employment
Agreement dated October 4, 2006 (hereinafter referred to as the “Agreement”);




WHEREAS, the parties desire to continue their employment relationship and have
elected to amend the Agreement on the terms and conditions set forth herein.




NOW, THEREFORE, in consideration of the promises and mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Corporation and
the Employee, the parties agree as follows:




(1)

The recitals of the Agreement are hereby superseded by this Amendment.




(2)

Exhibit A referenced in Articles I, II and III of the Agreement shall be
replaced in its entirety by the attached First Amendment to Exhibit A of the
Employment Agreement.




(3)

Article IV shall be replaced in its entirety with the following:




ARTICLE IV




Termination of Employment




4.1

Termination. Notwithstanding the term set forth in Article I, above, the
Employee’s employment hereunder shall be terminated prior to the expiration of
such term upon the occurrence of any of the following events:




(a)

In the event that the Employee provides the Corporation three (3) months’ prior
written notice of his intent to resign from employment at the Corporation.




(b)

In the event of the Employee’s death.




(c)

In the event of the Disability of the Employee.  For purposes of this Agreement,
the term “Disability” shall be defined as the inability of the Employee to
perform his normal duties as a full-time employee of the Corporation for a
period of ninety (90) consecutive days by reason of physical or mental











--------------------------------------------------------------------------------







illness or incapacity, or for periods of physical or mental illness or
incapacity aggregating one hundred twenty (120) days in any consecutive twelve
(12) month period. A physical or mental disability shall be deemed to include
the written direction by a physician that the Employee shall, for medical
reasons, terminate or substantially reduce his services to the Corporation.  If
there is any dispute as to whether the termination of the Employee’s employment
was due to his physical or mental illness or incapacity, such question shall be
submitted to a licensed physician for the purpose of making such determination.
 An examination of the Employee shall be made within thirty (30) days after
written notice by the Corporation or the Employee to the other by a licensed
physician agreeable to the Corporation.  The Employee shall submit to such
examination and provide such information that such physician may request, and
the determination of such physician as to the question of the Employee’s
physical or mental condition shall be binding and conclusive on all parties
concerned for purposes of this Agreement.  A Disability shall be deemed to be
continuing unless the Employee performs his regular duties for the Corporation
for a continuous period of one (1) month.




(d)

Upon the commission of any of the following acts, as determined by the
Corporation, by the Employee:




(i)

The failure of the Employee to perform his duties for the Corporation (other
than by reason of illness).




(ii)

Use of alcohol or drugs in such a manner as to interfere with the performance of
the Employee's duties for the Corporation.




(iii)

Willful conduct by the Employee which is demonstrably and materially injurious
to the Corporation, monetarily or otherwise.




(iv)

Conviction of the Employee of a felony or misdemeanor which, in the reasonable
judgment of the Board of Directors of the Corporation, is likely to have an
adverse effect upon the business or reputation of the Employee or the
Corporation, or which substantially impairs the Employee’s ability to perform
his duties for the Corporation.




(v)

Breach by the Employee of any agreement with the Corporation concerning
noncompetition, nonsolicitation, or the confidentiality of trade secrets or
proprietary or other information.




4.2.

Consequences of Termination.  If the Employee’s employment with the Corporation
is terminated for any of the reasons described in Section 4.1, above, or upon
the expiration of the term of the Agreement as described in Article I, above,
the following shall occur: (a) the Corporation shall pay to the Employee or the
Employee’s estate, as the case may be, all compensation accrued under Article
III, above, up to or




2




--------------------------------------------------------------------------------







through the date of termination or expiration of the term, as the case may be;
(b) the Employee shall be entitled to receive all benefits accrued up to or
through the date of termination or expiration of the term, as the case may be,
in accordance with the terms of such plans, including, without limitation, any
forfeiture provisions set forth in such plans; (c) all vested benefits, if any,
held by the Employee on the date of his termination or expiration of the term,
as the case may be, under the Option Plans shall become immediately exercisable
by the Employee; and (d) the Corporation shall pay to the Employee or the
Employee’s estate, as the case may be, an amount equal to Three hundred and
Ninety Thousand Dollars ($390,000), in eighteen (18) equal consecutive monthly
installments, pursuant to the Corporation’s payroll schedule and practices,
beginning on the first regularly scheduled pay date following the termination of
employment or the expiration of the term, as the case may be.




(4)

Article V shall be replaced in its entirety with the following:




ARTICLE V




Covenant Not to Compete




The Employee agrees that he shall not, at any time while he is employed by the
Corporation or at any time during the eighteen (18) month period following the
end of his employment with the Corporation, for any reason, either directly or
indirectly, whether as agent, stockholder (except as the holder of not more than
five percent (5%) of the stock of a publicly held company, provided the Employee
does not participate in the business of such company or render advice or
assistance to it), employee, officer, director, trustee, partner, consultant,
proprietor, or otherwise, provide services substantially similar to those the
Employee provided the Corporation during the twelve (12) months preceding the
end of the Employee’s employment, to any business, incorporated or otherwise,
operating within a fifty (50) mile radius of the Corporation which is engaged in
the sale, marketing and/or distribution of products or services that are
directly competitive with those products or services sold or offered by the
Corporation during the twelve (12) months preceding the end of the Employee’s
employment with the Corporation, for whatever reason.




(5)

Insert after Article V the following articles:




ARTICLE VI




Nonsolicitation




6.1

Restrictions.  Except in the course and scope of the Employee’s duties for the
Corporation, the Employee agrees that he shall not, at any time while he is
employed by the Corporation or at any time during the eighteen (18) month period
following the end of his employment with the Corporation, for any reason, either
directly or indirectly, whether as agent, stockholder (except as the holder of
not more than five percent (5%) of





3




--------------------------------------------------------------------------------







the stock of a publicly held company, provided the Employee does not participate
in the business of such company, or render advice or service to it), employee,
officer, director, trustee, partner, consultant, proprietor, or otherwise, sell
or attempt to sell to any Restricted Customer products or services competitive
with those products or services offered or sold by the Corporation during the
twelve (12) months preceding the end of the Employee’s employment with the
Corporation, for whatever reason.




6.2

Definitions.




(a)

During the term of the Employee’s employment, the term “Restricted Customer”
shall mean those persons or entities to whom the Corporation or its predecessor
entity has sold, or solicited to sell, products or services during the term of
the Employee’s employment.




(b)

During the period following the end of the Employee’s employment, the term
“Restricted Customer” shall mean any entity or person for (i) whom/which the
Corporation provided goods, products or services, and (ii) with whom/which the
Employee had direct contact on behalf of the Corporation, or about whom/which
the Employee acquired non-public information in connection with his employment
by the Corporation, during the twelve (12) months preceding the end of the
Employee’s employment with the Corporation.




ARTICLE VII




Confidentiality




7.1.

Restrictions.  The Employee agrees that he shall not at any time while he is
employed by the Corporation directly or indirectly use or disclose any
Confidential Information or Trade Secret of the Corporation, except in the
interest and for the benefit of the Corporation.  After the end, for whatever
reason, of the Employee’s employment with the Corporation, the Employee will not
directly or indirectly use or disclose any Trade Secret of the Corporation.  For
a period of two (2) years after the end of the Employee’s employment with the
Corporation, for any reason, the Employee will not directly or indirectly use or
disclose any Confidential Information of the Corporation.




7.2.

Definitions.




(a)

The term “Trade Secret” shall have the meaning set forth under applicable law.

(b)

The term “Confidential Information” shall mean: (i) all technical information
relating to the Corporation’s or its predecessor’s business; (ii) any
information concerning any product or service under development by, or being
tested by, the Corporation but not yet offered for sale; (iii) any information
concerning the pricing policies of the Corporation, the prices charged by the





4




--------------------------------------------------------------------------------







Corporation to any customer, the volume of orders of any customer, any bids or
negotiations being submitted by or being conducted by the Corporation, and all
other information concerning the transactions of the Corporation with any
customer or proposed customer; (iv) any information concerning the marketing
programs or strategies of the Corporation; (v) any financial information
concerning the Corporation or its predecessor; (vi) any information concerning
the salaries or wages paid to, the work records of, or any other personnel
information relating to any employee of the Corporation (except the Employee’s
own personnel information); and (vii) any other information determined by the
Corporation to be confidential and proprietary and which is identified as such
prior to or at the time of its disclosure to the Employee.




(c)

Notwithstanding the foregoing, no information shall be considered to be
“Confidential Information” or “Trade Secrets” if such information: (i) is
disclosed or published without the fault of the Employee; (ii) is or becomes
general public information without disclosure by the Employee; or (iii) is
independently developed by the Employee outside the scope of the Employee’s
employment without use of Confidential Information or Trade Secrets.




7.3

Surrender of Records.  The Employee agrees upon the end of his employment with
the Corporation to immediately surrender to the Corporation all correspondence,
letters, contracts, manuals, mailing lists, customer lists, marketing data,
ledgers, supplies, corporate checks, and all other materials or records of any
kind relating to the Corporation, its predecessor or their business then in his
possession or under his control, as well as all copies of any of the foregoing.




(6)

Article VI shall be renumbered Article VIII and shall be replaced in its
entirety with the following:




ARTICLE VIII




Assignment and Disclosure of Inventions and Patents




The Employee hereby sells, assigns, and transfers and agrees to sell, assign,
and transfer to the Corporation all of his right, title, and interest in and to
any and all Inventions (as hereinafter defined) and agrees that all Inventions
are or shall become the sole and exclusive property of the Corporation and that
only the Corporation shall have the right to use, sell, license, assign, or
otherwise exploit such Inventions and products, articles, commodities, methods,
or processes employing them.  The Employee shall make a full and complete
written disclosure of any and all Inventions to the Corporation and shall
promptly execute and deliver to the Corporation all documents which the
Corporation may deem necessary or appropriate to effect a valid assignment of
the Employee's right and title to any Invention to the Corporation or to
prepare, file, or prosecute any domestic or foreign patent application in
connection therewith.  The Employee further agrees to fully cooperate with the
Corporation and to take such actions





5




--------------------------------------------------------------------------------







as the Corporation may request, including testimony in patent or other legal
proceedings, in connection with the protection, establishment and/or enforcement
of the Corporation’s rights to any such Invention and/or to permit the
Corporation to reduce the same to practice.  The Corporation agrees to reimburse
the Employee for any out-of-pocket expenses expended by the Employee in
complying with the provisions of this Article VIII.  In addition thereto, the
Corporation shall pay to the Employee an amount equal to Two Hundred Fifty
Dollars ($250.00) for each patent application prepared and filed with respect to
an Invention conceived by the Employee and One Hundred Fifty Dollars ($150.00)
for each Invention conceived by the Employee which constitutes a trade secret of
the Corporation.  For purposes hereof, an “Invention” shall mean any idea,
innovation, discovery, process, design, development, improvement, application,
technique, or invention, whether patentable or not, which in any way affects or
relates to, or which is or may become capable of being used in the business of
the Corporation and which the Employee may, either wholly or in part, and either
solely or jointly with others, conceive, make, or secure or may have conceived,
made, or secured at any time during the period of time he is employed by the
Corporation or the Corporation’s predecessor entity or during the six (6) month
period following termination of his employment with the Corporation.




(7)

The following articles shall be renumbered as follows:




·

Article  VII shall be renumbered Article IX

·

Article VIII shall be renumbered Article X

·

Article IX shall be renumbered Article XI

·

Article X shall be renumbered Article XII

·

Article XI shall be renumbered Article XIII

·

Article XII shall be renumbered Article XIV




(8)

Insert the following article after renumbered Article XIV:




Article XV




Miscellaneous




15.1.

The obligations of this Agreement are severable and should be construed
independently of each other.  The invalidity of one provision shall not affect
the validity of any other provision.




15.2.

Notwithstanding any termination or expiration of this Agreement, the Employee,
in consideration of his employment hereunder to the date of such termination,
shall remain bound by the provisions of this Agreement which specifically relate
to periods, activities, or obligations upon or subsequent to the termination of
the Employee’s employment.





6




--------------------------------------------------------------------------------










15.3.

The Employee recognizes that irrevocable injury may result to the Corporation,
its business, and its property in the event of a breach by him of the
restrictions imposed by Articles V, VI, VII, and VIII, and that the Employee’s
acceptance of such restrictions was a material factor in the Corporation’s
decision to provide employment to the Employee.  The Employee agrees that if he
shall engage in any acts in violation of Articles V, VI, VII, and VIII, the
Corporation shall be entitled, in addition to such other remedies and damages as
may be available to it, to an injunction prohibiting him from engaging in any
such acts.




15.4.

The Employee agrees to fully disclose the terms of Articles V, VI, VII, and VIII
to any person, firm, corporation, or other entity by which or with whom he may
hereafter become employed, or to which he may hereafter render services, prior
to accepting any such employment or performing any such services and further
agrees that the Corporation may, if it desires, send a copy of this Agreement
to, or otherwise make the provisions hereof known, to any such employer.




(9)

Remaining Terms Unaffected.  The remaining terms of the Agreement, except as
specifically amended herein, shall remain in full force and effect.




(10)

Consideration.  Execution of this Amendment is a condition of the Employee’s
continued employment with the Corporation and the Employee’s continued
employment by the Corporation constitutes the consideration for the Employee’s
undertakings hereunder.  In addition, the Employee acknowledges and agrees that
the severance benefit provided to him under revised Subparagraph 4.2(d) is
greater than what he would have otherwise been entitled to absent this Amendment
and constitutes additional consideration for the Employee's undertakings
hereunder.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the day,
month, and year first above written.




CORPORATION:




ZBB ENERGY CORPORATION.




By: /s/ William A. Mundell                                    

(Chairman)







EMPLOYEE:




/s/ Robert John Parry                                             

Robert John Parry







7




--------------------------------------------------------------------------------







FIRST AMENDMENT TO EXHIBIT A OF THE EMPLOYMENT AGREEMENT







SECTION I. TERM




The term of the Employee’s employment under this Agreement, subject to the
revision of the First Amendment to the Employment Agreement dated June 26, 2009,
 shall commence effective as of July 1, 2009, and shall, except as it may
otherwise be subject to termination hereunder, continue thereafter for a period
of one (1) year.







SECTION II.  POSITION AND DUTIES




The Employee shall be employed by the Corporation in the capacity of Chief
Executive Officer and in such capacity shall have responsibility for the overall
management and control of policy and direction of the Corporation as provided
for under Section 4.06 of the Corporation’s By-Laws.  In addition, the Employee
shall serve as a member of the Board of Directors of the Corporation.







SECTION III.  SALARY AND BENEFITS




The Corporation shall pay to the Employee an annual salary equal to at least Two
Hundred and Sixty Thousand Dollars ($260,000.00).  The Employee’s salary shall
be payable in equal installments not less frequently than monthly.




The Employee shall also be entitled to participate in any individual or group
life insurance, health insurance, qualified pension or profit sharing plan, or
any other fringe benefit program which the Corporation may from time to time
make available to its management employees.  In addition thereto, the Employee
shall be entitled to participate in a stock option benefit which shall be made
available to the Corporation’s management team.




8


